Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is by and between NBIC Service
Company, Inc, a Rhode Island Corporation with a principal place of business
located at 25 Maple Street, Pawtucket, Rhode Island (the “Company”) and Timothy
M. Moura, an individual residing at 51 Pinsonnault Lane, North Attleboro, MA
02760 (the “Executive”).

W I T N E S S E T H   T H A T:

WHEREAS, the Company believes that the Executive has all the necessary skills
and experience to act as its Senior Vice President Marketing, Agency and Client
Services; and

WHEREAS, the Company wishes to employ the Executive as its Senior Vice President
Marketing, Agency and Client Services and the Executive wishes to accept such
offer of employment from the Company.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

Employment and Employment Term

.  The Company agrees to employ the Executive as the Senior Vice President
Marketing, Agency and Client Services of the Company, subject to the terms and
conditions of this Agreement, for a term commencing on February 3, 2014 (the
“Effective Date”) and ending upon termination of this Agreement in accordance
with Section 5.

Duties

.  The Executive shall devote his full business efforts to the Company and shall
perform all duties that are usual and customary for a Senior Vice President
Marketing, Agency and Client Services of entities similar to the Company.  Other
activities of the Executive shall be limited in time and scope and not conflict
with the terms of this Agreement.  Subject to the foregoing, Executive may (a)
continue to serve as a member of any board of directors on which he currently
serves, as set forth in Attachment A; (b) serve on the board of directors of
other companies with the prior written approval of the Board of Directors of the
Company, which shall not be unreasonably withheld; (c) engage in such charitable
activities, including board service, as he deems appropriate; and (d) devote
necessary time to the management of his personal assets.  The Executive shall
perform his assigned duties and responsibilities at the offices of the Company
in Pawtucket, Rhode Island (the “Office”).

Compensation

.  For all services rendered by the Executive to the Company during the
Employment Term, the Executive shall be entitled to receive the compensation and
other benefits set forth in this Section 3.

Salary

.  During the Employment Term, the Company shall pay to the Executive a salary
at the rate of $245,000 per annum subject to discretionary increase by the
Company (“Base Salary”).  Base Salary payable to the Executive hereunder shall
be paid in accordance with the payroll practices of the Company in effect from
time to time for its executive employees.

 

--------------------------------------------------------------------------------

 

Annual Bonus

.  In addition to the Base Salary provided for above, the Executive shall be
entitled to an annual bonus up to one hundred percent (100%) of Base Salary (the
“Target Bonus”) beginning with calendar year 2014 (without being prorated
because of Executive’s commencement of work after January 1, 2014), provided
that the Executive achieves individual goals and the Company achieves financial
objectives, such individual and Company-wide goals, annual targets, and payout
amounts are to be set by the Compensation Committee of the Board in consultation
with the Executive, and, provided further that the Executive is an employee of
the Company at the time the Target Bonus is payable pursuant to the terms of any
applicable bonus plan of program and as approved by the Compensation Committee
of the Board.  The Target Bonus shall be paid within two and one-half (2.5)
months of the close of the applicable fiscal year.  For fiscal year 2014 only,
the bonus paid to the Executive shall be in amount equal to at least fifty
percent (50%) of his base salary regardless of individual or company achievement
of goals and objectives.

Initial Bonus

.  Company shall pay to Executive an advance on bonus equal to Twenty Thousand
Dollars ($20,000) within ten (10) business days of the first day of the Initial
Employment Term.

Restricted Stock Award

.  The Executive shall be entitled to a restricted stock grant of 5% shares of
Company Class B Common Stock under the NBIC Holdings, Inc. (f/k/a Blackstone
Financial Group Holdings, Inc.) 2007 Management Incentive Plan (as amended,
restated or otherwise modified from time to time, the “Management Plan”).  The
Management Plan restricted stock awards shall be subject to the terms and
conditions of the Management Plan and the applicable restricted stock award
agreement (“Restricted Stock Award”), which Executive agrees to execute and
deliver to the Company promptly upon request.  The Executive may, at his
discretion, make an election under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), to accelerate income taxation on his respective
Restricted Stock Award within thirty (30) days of the grant of such Restricted
Stock Award.

Puts and Calls

.  The Executive and Company hereby agree to the terms and conditions of certain
“put” and “call” rights set forth on Attachment C hereto.

Flexible Time Off

.  The Executive shall be entitled to five (5) weeks paid Flexible Time Off in
each calendar year, or such greater period as may be provided by the Company’s
applicable Flexible Time Off policies.  Such flexible time off may be taken
subject to such rules of general application as the Company may establish and
modify from time to time.

Additional Company Benefits

.  The Company shall provide the Executive with family medical and dental
insurance coverage, long-term disability insurance, accidental death and
dismemberment insurance, and life insurance as provided in the Company’s group
benefit program.  The Executive shall also be eligible for any incentive plan,
pension plan, retirement plan, profit sharing plan, stock ownership plan, stock
option plan, stock appreciation plan, stock purchase plan, and any other
insurance, benefit, fringe benefit and/or perquisite plans and programs which
are made generally available by the Company and its subsidiaries to its other
senior executives and in all cases subject to the terms and conditions of such
plans or programs as noted in the plan documents.

2

--------------------------------------------------------------------------------

 

Other Agreements

.  The parties acknowledge that the Executive is a party to other agreements
relating to the purchase and ownership of stock in the Company, including,
without limitation, the Management Plan, and that Executive’s rights and
remedies in this Agreement are in addition to, and not in limitation of, the
rights and remedies set forth in such other agreements.

Expenses

.  Subject to the usual policies and procedures of the Company in effect from
time to time, the Executive shall be entitled to be fully reimbursed for
reasonable expenses incurred by him in the performance of his duties hereunder
(“Business Expenses”) after such submission is approved by the Company’s Chief
Executive Officer.  The Company will, from time to time, reimburse him for all
such reasonable expenses upon presentation of a written itemized account thereof
together with such vouchers, receipts and other evidence of such expenses as the
Company may reasonably deem to be necessary.  The Executive must submit any
request for reimbursement no later than forty-five (45) days following the date
that such business expense is incurred in accordance with the Company’s
reimbursement policy regarding same and business expenses must be substantiated
by appropriate receipts and documentation.  The Company may request additional
reasonable documentation or a further explanation to substantiate any business
expense submitted for reimbursement, and retains the discretion to approve or
deny a request for reimbursement.  Any reimbursement in one calendar year shall
not affect the amount that may be reimbursed in any other calendar year and a
reimbursement (or right thereto) may not be exchanged or liquidated for another
benefit or payment.  Any business expense reimbursements subject to Section 409A
of the Code shall be made no later than the end of the calendar year following
the calendar year in which such business expense is incurred by the Executive.

Termination

.

(a)The Executive’s employment with the Company and the Employment Term shall
terminate upon the occurrence of any of the following events:

(i)immediately upon the Executive’s death;

(ii)immediately upon written notice by the Company following the Executive’s
Disability (as hereinafter defined);

(iii)upon ninety (90) days’ prior written notice to the Company by the Executive
if the Executive elects to voluntarily terminate his employment; provided,
however, that the Company may waive any or all of the notice requirement and
make the termination effective at any time during such 90-day period;

(iv)immediately upon written notice to the Executive by the Company for Cause
(as hereinafter defined);

(v)upon (A) ninety (90) days’ prior written notice to the Executive by the
Company if the Company elects to terminate the Executive’s employment without
Cause on or prior to March 31, 2014, (B) one hundred eighty (180) days’ prior
written notice if the Company elects to terminate Executive’s employment without
Cause during the period from April 1, 2014 to December 31, 2014 and (C) twelve
(12) months’ prior written notice to the Executive if the Company elects to
terminate Executive’s employment without Cause any time on or after January 1,
2015; or

3

--------------------------------------------------------------------------------

 

(vi)upon ninety (90) days’ prior written notice to the Company by the Executive
if the Executive elects to terminate his employment for Good Reason (as
hereinafter defined).

(b)Upon termination of the Executive’s employment with the Company pursuant to
Section 5(a), the Executive (or his estate) shall be entitled to receive accrued
but unpaid Base Salary through the effective date of such termination (including
Base Salary and benefits during any required notice period), any accrued
Flexible Time Off (which shall be calculated based solely on the Executive’s
base Salary on the effective date of such termination) and other benefits
payable to the Executive in accordance with the provisions of this Agreement,
any other agreement between the Executive and the Company and any benefit plan
(other than any severance plan) in which he is then a participant, and
reimbursement for any unreimbursed expenses incurred as of the date of such
termination.  If Executive’s employment terminates for Good Reason under Section
5(a)(vi), the notice periods (and commensurate Base Salary and benefit
continuation requirements) set forth in Section 5(a)(v), measured from the date
of Executive’s notice of Good Reason under Section 5(a)(vi), shall apply as if
the Company had terminated without cause.  Any vesting of rights or benefits
under the provisions of this Agreement, any other agreement between Executive
and the Company and any benefit plan (other than any severance plan) in which he
is then a participant shall continue during any notice period, until the
expiration or earlier waiver of such period (if applicable), prior to
termination of the Employment Term.

(c)Notwithstanding the foregoing, continued payments of the Executive’s Base
Salary and vesting of other rights or benefits during any notice period as
provided in Section 5(a) shall be subject to and conditioned upon the execution
and delivery by the Executive of a release in favor of the Company substantially
in the form annexed hereto as Attachment B and such release becoming effective
in accordance with the terms thereof.

(d)For purposes of this Agreement, the following capitalized terms shall have
the respective meanings set forth below:

(i)“Cause” shall mean:

(A)the Executive’s conviction of any felony by a court of competent
jurisdiction;

(B)a good faith determination by the Board of Directors of the Company that the
Executive has committed an act of fraud upon the Company;

(C)a good faith determination by the Board of Directors of the Company that the
Executive has willfully refused or grossly neglected to perform the duties
reasonably assigned to him and consistent with his position with the Company or
to otherwise comply with the material terms of this Agreement, which refusal or
gross neglect continues for more than thirty (30) days after the Executive
receives specific written notice thereof from the Company; or

(D)breach of the Executive’s non-compete, non-solicit or non-disclosure
obligations which results in a material adverse effect on the Company.

4

--------------------------------------------------------------------------------

 

(ii)“Good Reason” shall, subject to the conditions and the Company’s rights to
cure set forth below, mean:

(A)a material diminution in the Executive’s duties as compared to such duties as
of the Effective Date, unless required by applicable law;

(B)failure to pay the Executive amounts owed under this Agreement;

(C)the Company requiring the Executive’s principal location of employment to be
at any office or location more than fifty (50) miles from the principal
headquarters of the Company or the greater Providence area (other than to the
extent agreed to or requested by the Executive) on the Effective Date; or

(D)the failure of the Executive to retain a position of similar scope,
responsibility and title with a successor company or entity.

Notwithstanding the occurrence of any of the events provided for in this
Subsection (ii), an event shall not be deemed to constitute Good Reason if, (1)
Executive does not report the conditions which the Executive believes to be Good
Reason to the Company within 60 days of such conditions first occurring, and (2)
within 60 days after the Executive provides notice of Good Reason to the
Company, the Company has fully corrected such Good Reason and made the Executive
whole for any such losses.  In no event shall the Executive be deemed to have
terminated his employment for Good Reason if the Executive does not terminate
his employment within one (1) year from the date that Good Reason first
occurs.  For purposes of clarification, the conditions of this paragraph shall
apply separately to each occurrence of Good Reason and failure to adhere to such
conditions in the event of Good Reason shall not disqualify Executive from
asserting Good Reason for any subsequent occurrence of Good Reason.

(iii)“Disability” shall occur upon either of the following:

(A)the Executive is unable to perform substantially all of his duties under this
Agreement for a period of one hundred twenty (120) or more consecutive days or
for one hundred eighty (180) days in the aggregate during any consecutive
twelve (12) month period; or

(B)the Executive is eligible for long-term benefits for total disability under
the Company’s long-term disability plan, if the Company adopts such a plan,
provided, with respect to this Section 5(d)(iii)(B), that such plan must provide
for complete replacement of Executive’s Base Salary on an after-tax basis.

Notwithstanding the foregoing, if any benefits payable as a result of Disability
are deferred compensation under Section 409A of the Code, Disability or Disabled
shall, with respect to such benefits, mean Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving

5

--------------------------------------------------------------------------------

 

income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

Adjustments to Payments for Section 280G

.  Anything contained in this Employment Agreement to the contrary
notwithstanding, if it is reasonably determined that any payment or distribution
by the Company or an affiliate of the Company of direct or indirect compensation
to or for the benefit of Executive, whether such compensation is paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any Restricted Stock Award, stock
option, stock appreciation right or similar rights, or the lapse or termination
of any restriction on or the vesting or exercisability of any of the foregoing
(the “Payments”), will be subject to the excise tax imposed by Section 4999 of
the Code, (the “Excise Tax”), then the total amount of the Payments shall be
automatically reduced to the extent necessary so that no portion thereof shall
be subject to the Excise Tax; provided, however, that if Executive would receive
in the aggregate greater value (as determined under Section 280G of the Code and
the regulations thereunder) on an after tax basis if the total amount of the
Payments were not subject to such reduction, then no such reduction shall be
made.  To effectuate the reduction described above, if applicable, the Company
shall first reduce or eliminate the payments and benefits provided under this
Employment Agreement.  All calculations required to be made under this Section
will be made by the Company’s independent public accountants, subject to the
right of Executive’s representative to review the same.  The parties recognize
that the actual implementation of the provisions of this Section are complex and
agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.

Withholding

.  All payments described in this Agreement made to the Executive shall be net
of any tax or other amounts required to be withheld by the Company under
applicable law, or as a result of the Executive’s election.

Restrictive Covenants of the Executive

.  During the Employment Term and for a period of two (2) years following the
earlier of notice of, or the effective date of, the Executive’s termination
pursuant to Section 5(a), the Executive shall not, directly or indirectly,
whether as a principal, agent, employee, director, consultant, stockholder,
partner or in any other capacity, (a) be engaged by, or have a financial or any
other interest in, any corporation, firm, partnership, proprietorship or other
business entity or enterprise which competes with the Company in any state in
which the Company conducts Business during Executive’s employment with the
Company, (b) encourage any insured of the Company or independent agent of the
Company to cease or reduce its business with the Company, (c) hire, solicit or
induce any employee or consultant of the Company to resign from or cease
providing services to the Company, or (d) hire, retain or participate in the
hiring or retaining of any employee of the Company; provided, however, that
nothing contained herein shall preclude the Executive from purchasing or owning
less than five percent (5%) of the stock or other securities of any company with
securities traded on a nationally recognized securities exchange.  For purposes
hereof, “Business” shall mean a homeowner insurance carrier deriving 90% or more
of its prior year written premium from coastal homeowners policies.

If any part of this Section 8 shall be determined by a court of competent
jurisdiction to be unreasonable in duration, geographic area or scope, then the
provisions of this Section are intended

6

--------------------------------------------------------------------------------

 

to and shall extend only for such period of time, in such area and with respect
to such activities as shall be determined by such court to be reasonable and all
provisions hereof shall be applied to the fullest extent permitted by law.

Non-Disclosure of Confidential Information., Intellectual Property

.

(a)The Executive shall not during the Employment Term or at any time thereafter,
disclose to any person, firm or corporation any confidential or proprietary
information acquired by, or disclosed to, him during the course of his
employment relating to the Company (or its subsidiaries or affiliates) except in
the course of performing his duties for the Company.  Such confidential and
proprietary information shall include, but shall not be limited to, proprietary
technology, trade secrets, patented processes, research and development data,
know-how, formulae, contractual information, pricing policies, the substance of
agreements and arrangements with customers, suppliers and others, names of
accounts, customer and supplier lists and any other documents embodying such
confidential and proprietary information.

(b)All information and documents relating to the Company (or its subsidiaries or
affiliates) shall be the exclusive property of the Company (or its subsidiaries
or affiliates), and the Executive shall use commercially reasonable efforts, at
the direction of the Board of Directors, to prevent any publication or
disclosure of such information and documents.  Upon termination of the
employment of the Executive with the Company, the Executive shall not take from
and will promptly return to the Company all Company property including, but not
limited to, documents, records, customer or supplier lists, computer programs,
equipment designs, technical information, reports, writings and other similar
documents containing confidential or proprietary information of the Company (or
its subsidiaries or affiliates), including copies thereof, then in the
Executive’s possession or control except to the extent such documents relate to
the Executive’s employment status or benefits with the Company.

(c)Confidential Information does not include information which is:  (i) in the
public domain through no fault of Executive; (ii) already known to Executive at
the time of such disclosure; (iii) subsequently received by Executive in good
faith from a third party having prior right to make such subsequent disclosure;
(iv) independently developed by Executive without use of the information
disclosed pursuant to this Agreement; (v) approved in writing for unrestricted
release or unrestricted disclosure by the Company; or (vi) produced or disclosed
pursuant to applicable laws, regulations or court order, provided Executive has
given the Company written notice of such request such that the Company has an
opportunity to defend, limit or protect such production or disclosure.

Work Product

.  All materials (including but not limited to prototypes, analytical models and
documentation and all deliverables) and any materials, ideas, designs,
techniques, inventions, discoveries, improvements, information, creations,
software, and any other items discovered, prepared or developed by the Executive
during the Employment Term will be considered the property of the
Company.  Executive assigns to the Company all right, title and interest in the
Work Product, including all copyrights, patent rights, patents and applications
therefore.  Executive will retain ownership of its materials developed prior to
the Employment Term.  If the Work Product includes previously developed
materials, Executive hereby grants to the Company and its Affiliates an
unrestricted, royalty-free, perpetual, irrevocable license to make,

7

--------------------------------------------------------------------------------

 

have made, use, market, import, distribute, copy, modify, prepare derivative
works of, perform, display, disclose and sublicense such items.

Right to Injunction

.  The Company and the Executive each acknowledge that the services to be
performed by the Executive hereunder are unique.  The Executive specifically
acknowledges and agrees that the restrictions imposed by Sections 8 and 9 are
reasonable as to duration, geographic area and scope and are necessary for the
protection of the interests of the Company and its subsidiaries and
affiliates.  Any breach or threatened breach of any provision of this Agreement
by the Executive shall entitle the Company, in addition to any other remedies
available to it at law or in equity, to bring an action in any court of
competent jurisdiction seeking to (a) enjoin any such breach or threatened
breach and (b) to obtain an order temporarily, preliminarily, or permanently
enjoin any such breach or threatened breach, without posting a bond.

Nondisparagement

.

(a)The Executive shall not during the Employment Term or at any time thereafter,
directly or indirectly make any statement or release any information, or
encourage others to make any statement or release any information that is (i)
designed to embarrass or criticize the Company (or any of its respective
affiliates) or any of the Company’s investors (or any of their respective
affiliates) or (ii) intended to in any way adversely affect or otherwise malign
the business or reputation of the Company (or any of its respective affiliates)
or any of the Company’s investors (or any of their respective
affiliates).  Nothing in this Agreement shall limit the Executive from being
able to give truthful and accurate testimony in any court, administrative or
other legal proceeding.

(b)The Company will not and shall ensure that its senior officers and managers
will not, directly or indirectly, make any statement or release any information,
or encourage others to make any statement or release any information that is
professionally or personally disparaging about, or adverse to, Executive’s
interests including, but not limited to, any statement that disparages
Executive’s performance, character, finances, or capabilities or could otherwise
detrimentally affect Executive’s reputation.

(c)Nothing in this Section 12 shall preclude Executive or Company from enforcing
the terms of this Agreement or any other agreement between Executive and the
Company.

Dispute Resolution

.  Any and all disputes, controversies or claims arising out of or in connection
with this Agreement, or Executive’s employment with the Company, including
without limitation claims relating in any way to Executive’s employment
relationship with the Company, or the termination thereof, and any rights or
claims arising under any statute or regulation, including without limitation the
Age Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act of
1990, each as amended, the Fair Employment Practices Act, or any other federal,
state or local law, regulation, ordinance or common law, or under any policy,
agreement, understanding or promise, written or oral, formal or informal, shall
be submitted to binding arbitration pursuant to the terms and procedures set
forth in this Section 13.  The arbitration shall be conducted in Rhode Island in
accordance with the rules of JAMS for expedited disposition as modified by the
terms hereof.  If the parties have not agreed upon an arbitrator within seven
(7)

8

--------------------------------------------------------------------------------

 

days after demand for arbitration, either party may request Judicial Arbitration
and Mediation Services, Inc.  (“JAMS”) to appoint, on an expedited basis, an
arbitrator who shall be experienced in employment, executive compensation and
equity matters and able to commence the arbitration proceedings (with at least
an initial hearing) according to the requirements of this Section 13 and such
other complementary rules of JAMS, within fourteen (14) days of
appointment.  The parties agree to exchange demands and responses, as well as
documents prior to the initial hearing.  The proceedings shall be completed
within thirty (30) days of the initial hearing.  The arbitrator shall render an
award within seven (7) days thereof which shall be final and binding and which
shall contain the details of any calculation of damages, if any.  The Company
shall bear the costs of such arbitration, excluding the fees of Executive’s
counsel, which shall be borne by Executive, subject to the right of the
arbitrator to award counsel fees and costs (including, without limitation, JAMS
fees, transcripts, if any, and other professional fees of the parties in the
dispute) to the party in whose favor the award is made.  The award of the
arbitrator may be enforced in any court of competent
jurisdiction.  Notwithstanding the foregoing provisions of this Section 13, any
dispute regarding the provisions and rights set forth on Attachment C shall be
addressed by the provisions of Attachment C.

Assignment

.  This Agreement is personal to the Executive and cannot be assigned by
him.  The Company may assign this Agreement to its successors and cause it to be
assumed by its successors.

Waiver

.  No consent to or waiver of any breach or default in the performance of any
obligations hereunder shall be deemed or construed to be a consent to or waiver
of any other breach or default in the performance of any of the same or any
other obligations hereunder.  No waiver hereunder shall be effective unless it
is in writing and executed by the party waiving the breach or default hereunder.

Amendment or Modification

.  No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and an officer of the Company and subject to approval by the Company’s
Board of Directors.

Governing Law

.  This Agreement shall be governed by and construed in accordance with the laws
of Rhode Island without regard to choice or conflict of law principles.

Severability

.  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

Notices

.  Any notices required or permitted to be given hereunder shall be sufficient
if in writing, and if delivered by hand, by courier, by facsimile, or sent by
certified mail, return receipt requested, prepaid, to the addresses set forth
below or such other address as either party may from time to time designate in
writing to the other and shall be deemed given as of the date of the delivery if
delivered by hand, facsimile or by courier or, if mailed, three (3) days after
the date of mailing.



9

--------------------------------------------------------------------------------

 

If to the Executive:

Timothy M. Moura
51 Pinsonnault Lane,
North Attleboro, MA 02760

 

If to the Company:

NBIC Service Company, Inc.
25 Maple Street
Pawtucket, RI 02860
Attention:  Todd C. Hart, Chief Executive Officer

 

 

Certification to the Company

.  Executive covenants and certifies to the Company (i) that he is not subject
to any agreement that restricts his ability to work for the Company in the role
contemplated by this Agreement; (ii) that he has not taken and will not take,
bring onto Company premises, or use on behalf of Company any confidential,
proprietary and/or trade secret information belonging to any current or former
employer, partner, client, joint venture, investor, or other third party; and
(iii) that he has honored all material commitments to former employers, as set
forth in any applicable employment agreements or otherwise, and intends to
continue to honor all such commitments.  Executive and Company agree that if any
of the foregoing certifications are false, this Agreement shall be void ab
initio and of no force or effect.

Entire Agreement and Binding Effect

.  This Agreement contains the entire agreement of the parties and supersedes
any prior negotiations, representations, discussions, arrangements or agreements
by or between the parties with respect to the subject matter hereof.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors, permitted assigns and legal
representatives.

Counterparts

.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument, and in pleading or proving any provision of this Agreement
it shall not be necessary to produce more than one of such counterparts.

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------

 

Headings

.  The Section headings appearing in this Agreement are for reference purposes
only and shall not be considered a part of this Agreement or in any way modify,
amend or affect its provisions.

IN WITNESS WHEREOF, the parties have executed this Agreement under seal
effective as of this __3__ day of _February______, 2014.

WITNESS:

 

COMPANY:

NBIC SERVICE COMPANY, INC.

By:  /s/ Todd C. Hart

Todd C. Hart

Title:  Chief Executive Officer

 

EXECUTIVE:

By:  /s/ Timothy M. Moura

Timothy M. Moura

 

 

11

--------------------------------------------------------------------------------

 

Attachment A

Other Boards of Directors of Which Executive is a Member and Other Disclosable
Positions

 

n/a:  _______

 

 

 

--------------------------------------------------------------------------------

 

Attachment B

GENERAL RELEASE

Timothy M. Moura (“Releasor”) for and in consideration of the amounts set forth
in Section 5(b) the Employment Agreement, as applicable, to be paid by NBIC
Service Company, Inc., (the “Company”), a Rhode Island corporation, does for
himself and his heirs, executors, administrators, successors and assigns, hereby
now and forever, voluntarily, knowingly and willingly release and discharge the
Company and its parents, subsidiaries and affiliates, together with their
respective present and former partners, officers, directors, shareholders,
employees and agents, and each of their predecessors, heirs, executors,
administrators, successors and assigns (collectively, the “Company Releasees”)
from any and all complaints, claims, promises, agreements, controversies, causes
of action and demands of any nature whatsoever, known or unknown, suspected or
unsuspected, which against the Company Releasees, jointly or severally, Releasor
or Releasor’s heirs, executors, administrators, successors or assigns ever had,
now have or hereafter can, shall or may have by reason of any matter, cause or
thing whatsoever arising from:  (a) the beginning of time to the time Releasor
executes this Release, or (b) the Amended and Restated Employment
Agreement.  Subject to the preceding sentence, this Release includes, but is not
limited to, any rights or claims relating in any way to Releasor’s employment
relationship with the Company, or the termination thereof, any rights or claims
arising under any statute or regulation, including the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act of 1990, each as
amended, the Fair Employment Practices Act, [Aids Services Law, Disability
Discrimination Law], or any other federal, state or local law, regulation,
ordinance or common law, or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between any Company Releasee and
Releasor.  Releasor shall not seek or be entitled to any recovery, in any action
or proceeding that may be commenced on Releasor’s behalf in any way arising out
of or relating to the matters released under this Release.

Provisions of the Employment Agreement, including but not limited to Section 8
Restrictive Covenants of the Executive, survive termination of the employment
relationship

Notwithstanding the foregoing, nothing contained herein releases the Company
from its obligations to indemnify and insure the Releasor pursuant to Section 5
of the Employment Agreement entered into by the Releasor and the Company on
[date].

Releasor has been advised to consult with an attorney of Releasor’s choice prior
to signing this Release.  Releasor understands and agrees that Releasor has the
right and has been given the opportunity to review this Release with an attorney
of Releasor’s choice should Releasor so desire.  Releasor also agrees that
Releasor has entered into this Release freely and voluntarily.

Releasor has at least twenty-one (21) calendar days or, if terminated as part of
an exit incentive program, forty-five (45) calendar days to consider the terms
of this Release, although Releasor may sign it sooner if Releasor
wishes.  Furthermore, once Releasor has signed this Release, Releasor has seven
(7) additional days to revoke Releasor’s consent and may do so by writing to
Todd C. Hart, Chief Executive Officer, NBIC Services Company, Inc., 25 Maple
Street, Pawtucket, RI 02860.  The Release shall not be effective, and no
payments shall be due hereunder,

 

--------------------------------------------------------------------------------

 

until the eighth day after Releasor shall have executed this Release and
returned it to the Company, assuming that Releasor has not revoked Releasor’s
consent to this Release prior to such date (the “Effective Date”).

In the event that any one or more of the provisions of this Release shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of the Release shall not in any way be affected
or impaired thereby.

This Release shall be governed by the law of the State of Rhode Island without
reference to its choice of law rules.

Signed as of this ____ day of _______, 2014.

 

Timothy M. Moura

 

 

 

--------------------------------------------------------------------------------

 

Attachment C

Termination Put and Call Rights

(a)

Executive Put Right.  Upon the termination from employment of the Executive for
any reason other than for Cause, the Executive shall have the right to require
the Company to purchase all vested Company securities owned by the Executive,
including any Company securities that become vested as a result of such
termination from employment (together, the “Termination Shares”) for a cash
purchase price equal to the Fair Market Value thereof by giving written notice
upon or at any time within one (1) year after such termination (the “Put
Notice”).  Termination Shares repurchased by the Company pursuant to this
Section (a) or Section (b) shall be retired and not available for reissuance by
the Company.

(b)

Company Call Right.  Beginning six (6) months and one (1) day after the date of
termination of the Executive (the “Call Commencement Date”), the Company shall
have the right to purchase from the Executive, all Termination Shares held by
the Executive, for a cash purchase price equal to the Fair Market Value thereof,
by giving written notice upon or at any time within the six (6) months following
the Call Commencement Date (the “Call Notice”).

(c)

The purchase price of Termination Shares pursuant to Sections (a) or (b) shall
be the “fair market value” thereof as determined by the Board of Directors in
good faith as of the date of receipt of the Put Notice or Call Notice, as
applicable (“Fair Market Value”), the calculation of which shall be set forth in
a written notice delivered to the Executive within ten (10) Business Days of the
delivery of the Put Notice or Call Notice, as applicable (the “FMV Notice”).  If
the Executive disagrees in good faith with the Board of Directors’ determination
of the Fair Market Value, such Executive shall promptly, but in any event within
ten (10) Business Days of receipt of the FMV Notice, notify the Company in
writing of such disagreement (the “Dispute Notice”), in which event an
independent appraiser, accountant or investment banking firm (the “Arbiter”)
selected by mutual agreement of the Executive and the Company shall make a
determination of the Fair Market Value solely by (i) reviewing the written
calculation and backup documentation provided by each of the Company and the
Executive to the Arbiter within the later of fifteen (15) days after the Dispute
Notice or appointment of the Arbiter setting forth their respective resolutions
of the dispute and the bases therefor and (ii) accepting either the Executive’s
or the Company’s proposed resolution of the dispute.  If the parties do not
agree on an Arbiter within ten (10) Business Days of the receipt by the Company
of the Dispute Notice, then on the request of any party, Judicial Arbitration
and Mediation Services, Inc. shall appoint a nationally recognized appraiser,
accountant or investment banking firm that has not performed any services for
either the Company or the Executive since January 1, 2004 to serve as
Arbiter.  Promptly following the Company’s receipt of the Dispute Notice, the
Company shall make available to the Executive all data (including reports of
employees and outside advisors) relied upon by the Board of Directors in making
its determination of Fair Market Value.  The Arbiter shall notify the Executive
and the Company of its decision within thirty (30) days of the later of the
receipt of the Dispute Notice or the appointment of the Arbiter (such period,
the “Arbitration Period”).  The Arbiter may extend such Arbitration Period upon
the consent of the parties or for good cause shown, but any extension shall not
be for more than fifteen (15) additional days.  The decision of the Arbiter
shall be final and binding on the parties and may be entered and enforced in any
court having jurisdiction.  The party whose proposed resolution is not accepted
shall pay all of the

 

--------------------------------------------------------------------------------

 

Arbiter’s fees and expenses, which in the case of the Executive may not exceed
the value of the Termination Shares as determined by the Arbiter by more than
$15,000, with any shortfall being the obligation of the Company; provided,
however, that if the Executive’s proposed resolution is accepted, the Company
also shall pay all of such Executive’s reasonable out-of-pocket fees and
expenses (including reasonable fees and expenses of counsel and one appraiser,
accountant or investment banking firm, as applicable) incurred in connection
with the arbitration.  Each of the Company and such Executive agrees to execute,
if requested by the Arbiter, a reasonable and customary engagement letter with
the Arbiter.

(d)

The closing of such purchase by the Company shall take place at the principal
executive office of the Company two (2) Business Days after the latest to occur
of (i) the eleventh Business Day following the delivery of the FMV Notice, (ii)
if applicable, the expiration of the thirty (30) day Arbitration Period provided
under Section (c) hereof (subject to extension of up to fifteen (15) days as set
forth therein), or (iii) such other date and place as may be mutually agreed to
in writing by the parties to such transaction.

(e)

If the Company consummates a Liquidation Event or Qualified IPO (each as defined
in the Amended and Restated Certificate of Incorporation, as in effect
immediately prior to such consummation), at any time within six (6) months
following the closing of a purchase of Termination Shares pursuant to the call
right of the Company under Section (b), the Executive shall be entitled to
receive from the Company in respect of such Termination Shares and any unvested
Company securities previously forfeited by the Executive, if any (the “Forfeited
Shares”), (i) consideration in the form and for the amounts that the Executive
would have received with respect to such Termination Shares and Forfeited
Shares, if any, in connection with such Liquidation Event or Qualified IPO had
such Executive held such Termination Shares and Forfeited Shares, if any, at the
time of consummation of such Liquidation Event or Qualified IPO, less (ii) any
amounts previously paid therefor pursuant to Section (c), with such payment to
be made by the Company concurrent with the consummation of such Liquidation
Event or Qualified IPO.

 